Citation Nr: 1511791	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a coccyx, i.e., tailbone fracture (claimed as lower back pain).

2.  Entitlement to an effective date earlier than May 20, 2009, for the grant of service connection for hearing loss.

3.  Entitlement to an effective date earlier than May 20, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

More recently, in July 2013, the Board remanded the claim concerning the coccyx fracture to accommodate the Veteran's request for a hearing.  The Board also remanded the claims for earlier effective dates for his hearing loss and tinnitus because, although he had filed a timely Notice of Disagreement (NOD) with the effective date assigned following the granting of service connection for these disabilities, he had not been provided the required statement of the case (SOC) and given opportunity in response to this necessary SOC to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to "perfect" his appeal of these additional claims to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating a remand, rather than mere referral, is the appropriate disposition in this circumstance).  Since the Board's July 2013 remand, he has been provided this required SOC in April 2014 concerning these other claims, and in June 2014, in response, he additionally filed the required substantive appeal (on a VA Form 9) to complete the steps necessary to "perfect" his appeal of these additional claims to the Board.  38 U.S.C.A. § 20.200.  On that VA Form 9, he also requested a hearing concerning these other claims.

Accordingly, as support for his claims (all three of them), he had a videoconference hearing in July 2014 before the undersigned Veterans Law Judge of the Board.  Unfortunately, a transcript of the hearing could not be made, owing to a malfunction in the recording equipment.  So, in October 2014, the Veteran was sent a letter notifying him of this and asking him whether he wanted another hearing.  In his response later in October 2014, he declined to have another hearing and indicated that he wanted his appeal, instead, considered based on the existing evidence of record.  The presiding Veterans Law Judge took notes during the hearing (on a VA Form 4283) outlining the most relevant points of the Veteran's testimony, including especially concerning specific arguments and other things being disputed.  This VA Form 4283 has been placed in the claims file to become part of the permanent record in terms of what was said or alleged during the July 2014 videoconference hearing before the Board.  Consider also that previously, in April 2012, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO, and a transcript of that additional hearing has been associated with the claims file, so is of record as well.


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision initially considered and denied the Veteran's claim of entitlement to service connection for residuals of a coccyx (tailbone) fracture because the evidence then of record did not establish that he had this claimed condition during his service and, even assuming he did (given the absence of his service treatment records (STRs) to either confirm or rule this out), had not also shown he had any chronic residual or consequent disability because of what purportedly had occurred during his service.

2.  He filed a petition to reopen this claim in May 2009, which the RO denied in October 2009, and he again did not appeal (although an intervening September 2009 SOC addressed the additional issue of whether he had filed a timely NOD to initiate an appeal of that earlier November 2001 decision and concluded he had not).

3.  Additional evidence since received, however, is not cumulative or redundant of evidence previously considered in that earlier decision and relates to unestablished facts necessary to substantiate this claim.

4.  But, even so, the most probative (meaning the most competent and credible) evidence still indicates this claimed disability is not the result of his military service, including especially any trauma or injury he may have sustained to his coccyx or lumbar spine (low back) during his service.

5.  That unappealed November 2001 rating decision also denied his claim of entitlement to service connection for hearing loss.

6.  On May 20, 2009, he filed a petition to reopen his claims of entitlement to service connection for hearing loss, also for residuals of the coccyx (tailbone) fracture, which was interpreted additionally as a claim of entitlement to service connection for tinnitus.

7.  Although the claim for the coccyx (tailbone) fracture since has been reopened, though continued to be denied on its underlying merits, the claims for hearing loss and tinnitus have been granted with an effective date coinciding with the date of receipt of the petition to reopen the claim for hearing loss and inferred claim for tinnitus.  The records considered in granting these claims were not service records, certainly not any that were previously unavailable and, thus, not previously considered when earlier denying the claim for hearing loss in November 2001.



CONCLUSIONS OF LAW

1.  The October 2009 rating decision earlier considering and denying the prior petition to reopen the claim of entitlement to service connection for residuals of the coccyx (tailbone) fracture is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  However, it still is not shown this claimed disability was incurred in or aggravated by the Veteran's service or that it may be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The November 2001 rating decision additionally denying the claim of entitlement to service connection for hearing loss is as well a final and binding determination concerning this other claim based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

5.  And the criteria are not met for an effective date earlier than May 20, 2009, for the eventual grant of service connection for hearing loss, also tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

When, as here, the claims for earlier effective dates for hearing loss and tinnitus arose in the context of the Veteran trying to establish his underlying entitlement to service connection for these disabilities, and this since has been granted and he has appealed a "downstream" issue such as the effective date assigned for these disabilities, the underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of these claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of these claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And, to reiterate, this is precisely the reason the Board remanded these claims in July 2013 - to provide this required SOC concerning these "downstream" claims so as to comply with the holding in Manlincon and to give the Veteran opportunity in response to complete the steps necessary to perfect his appeal of these additional claims to the Board by also filing a substantive appeal (VA Form 9 or equivalent statement), which as mentioned he later did.  So he has received all required notice concerning these downstream earlier-effective-date claims.

Concerning the petition to reopen his claim of entitlement to service connection for residuals of the coccyx fracture, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, when considering  a petition to reopen a claim that, as here, has been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Consider also however that an even more recent precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).

So, to summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Here, prior to considering the petition to reopen this claim for service connection for residuals of a coccyx fracture, so in the preferred sequence, the Veteran was mailed a letter in March 2011 advising him of the evidence needed to reopen and substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter satisfied even the former requirements of Kent in terms of advising him of the type of evidence needed to reopen this claim since it had been previously considered, denied, and not appeal, also discussed the "downstream" disability rating and effective date elements of this claim, which only actually come into play in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice also concerning this other claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including STRs and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A May 1997 Memorandum from the RO indicates the Veteran's STRs are unavailable.  The Memorandum explained that the procedures for obtaining these records had been followed, that all efforts to obtain them had been exhausted, and that further attempts thus would be futile.  The Board finds that the RO made sufficient attempts to obtain these records and that further attempts to obtain them indeed would be futile.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); 38 C.F.R. § 3.159(c)(2) (providing that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes the records sought do not exist or that agency advises VA the requested records do not exist or that the custodian does not have them).  The Veteran also was appropriately notified.  38 C.F.R. § 3.159(e)(1).

In any event, his post-service VA and private medical treatment records, the transcript of his April 2012 DRO hearing testimony, the notes on VA Form 4283 regarding his additional hearing testimony before the Board, as well as his lay statements have been associated with his claims file for consideration.  He also had a VA compensation examination concerning this claim, after the RO reopened it on the basis of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (indicating no such examination will be scheduled unless and until there is this required new and material evidence to reopen the claim).  The examination was adequate because it was factually informed, medically competent, and responsive to his assertions regarding this claimed disability and its potential relationship with his military service.  38 C.F.R. § 4.2 (2014).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not identified any other outstanding records or documentary evidence that he wants VA to obtain or that he believes are relevant to his claims, so needing to be obtained and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

II.  The Petition to Reopen the Previously-Denied, Unappealed, Claim for the Residuals of the Coccyx (Tailbone) Fracture

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veteran originally filed his claim of entitlement to service connection for residuals of a coccyx (tailbone) fracture in March 1997.  In a November 2001 rating decision the claim was considered and denied because there was no evidence submitted tending to show he had incurred this disability in service (even on the chance he had sustained an injury to his tailbone during his service since he would have difficulty proving this given the absence of his STRs).  So he had not established that this claimed condition was a result or consequence of any trauma during his service.  He did not appeal that decision earlier considering and denying this claim, so it is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He more recently, in May 2009, filed a petition to reopen this claim and it initially was denied later that same year in an October 2009 rating decision determining there was not any new and material evidence since the prior, unappealed, November 2001 rating decision.  He also did not appeal that additional decision denying his petition to reopen this claim, so it, too, is a final and binding determination based on the evidence then of record.  Id.  Moreover, an intervening September 2009 SOC had addressed the additional issue of whether he had filed a timely NOD to initiate an appeal of that earlier November 2001 decision and concluded he had not).


He filed another petition to reopen this claim for lower back pain (coccyx fracture) in February 2011, which the RO continued to deny in July 2011.  But later that same month, so also in July 2011, he filed an NOD to initiate an appeal of the continued denial of this claim.  He had a hearing concerning this claim (also regarding his claims for hearing loss and tinnitus) in April 2012, and was provided an SOC in January 2013.  In response to that, he also filed a timely substantive appeal (VA Form 9) later in January 2013 to perfect his appeal of the most recent denial of this claim to the Board.  See 38 C.F.R. § 20.200.

So the most recent final and binding denial of this claim was in October 2009, and that marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The pertinent evidence of record at the time of the prior November 2001 and October 2009 rating decisions earlier denying this claim on its underlying merits and then a petition to reopen this claim, respectively, included a March 1997 statement from the Veteran alleging that he had injured his lower back during his service when he fell off a combat tank, although he conceded that he had not received any treatment for his injury.  Also, an April 1997 VA examination report noted mention of an injury to the Veteran's tailbone in 1981, so while in service, but X-rays revealed no then current evidence of a fracture.  Moreover, although a March 2001 VA examination resulted in a diagnosis of coccydynia secondary to a questionable old fracture, X-rays reportedly were unchanged from those previously taken in April 1997 showing no indication of a fracture.


The evidence that has been received since even the more recent October 2009 rating decision denying the petition to reopen this claim includes additional statements from the Veteran continuing to allege that his lower back pain is the result of his claimed injury in service; VA medical records showing treatment for back pain; a January 2011 private medical opinion from S.P., M.D., essentially stating that the degenerative joint disease (DJD), i.e., arthritis, of the Veteran's lumbar spine could be related to his military service; and a contrary May 2012 VA compensation examination and opinion acknowledging the Veteran has DJD of his lumbar spine but, as importantly, concluding it is not due to a history of the coccydynia status post fracture coccyx because there is no pathophysiologic etiology explaining degeneration of the lumbar spine from an isolated fracture of the coccyx.

Obviously then, there is difference of opinion regarding whether this disability now being claimed - in particular DJD (so degenerative arthritis) - is the result of the type of injury or trauma, namely, a coccyx fracture, the Veteran alleges to have sustained during his service.  But what is most important at this initial stage, including as explained in Shade, is whether any of this evidence mentioned either alone or in combination, including when considered along with the evidence previously of record, tends to substantiate any element of the claim that was not established or previously conceded when earlier considering and denying this claim (whether on its underlying merits initially in November 2001 or even since in October 2009 when adjudicating the prior petition to reopen this claim).  Thus, at this initial stage the ultimate probative value of evidence does not come into question, see Justus, including insofar as whether Dr. S.P.'s favorable medical opinion is more probative or persuasive than the VA compensation examiner's unfavorable medical opinion.  In other words, the weighing of evidence at this initial stage is not permitted.


The RO reopened the claim on the basis of Dr. S.P.'s supporting January 2011 private medical opinion linking the now shown DJD of the Veteran's lumbar spine to his active duty service time.  Regardless of what the RO determined concerning this, however, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits - meaning on a de novo (or new) basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

But like the RO, the Board finds that this additionally-submitted evidence is new and material to this claim, so not instead cumulative or redundant of the evidence previously of record and previously considered in the November 2001 and more recent October 2009 decisions.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating this claim.  This supporting January 2011 medical opinion from Dr. S.P. provides confirmation the Veteran has current disability (namely, DJD of his low back or lumbar spine) and at least posits a possible temporal relationship between this current disability and his time in service.  Accordingly, reopening of the claim of entitlement to service connection for residuals of a coccyx (tailbone) fracture (also claimed as lower back pain) is warranted. 


III.  Whether Service Connection is Warranted for Residuals of a Coccyx (tailbone) Fracture (Claimed as Lower Back Pain)

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection on a direct-incurrence basis is established with evidence showing:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within a year of the Veteran's discharge from service, although this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If chronicity (permanency) of a disease or injury in service is not established, or legitimately questionable, then a showing of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is required to support the claim.  But a Veteran may only use this alternative proof-and-pleading method if the condition he is claiming is one of those specifically recognized as "chronic" in § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  That said, arthritis as mentioned is one such condition.


As already pointed out, in January 2011 the Veteran submitted a private medical opinion from Dr. S.P.  He commented that, although he could not say exactly how long this condition existed prior to the date of diagnosis, this type of disability (DJD of lumbar spine) could be present for years before becoming symptomatic.  Dr. S.P. opined that this condition could have as likely as not been caused or aggravated by the Veteran's active duty service time.  But the form he provided additionally contained a narrative portion and asked him to "(**[p]lease give details below as to why/how you think this condition could be related to the service injury/condition.**)", and he did not provide any explanation or rationale whatsoever supporting his opinion.  This "**[a]ny additional comments by physician**" section was left entirely blank.

On the contrary, the May 2012 VA compensation examiner opined that the DJD of the Veteran's lumbar spine was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the DJD of the Veteran's lumbar spine was not due to his claimed injury in service, referring to the reported history of coccydynia status post fractured coccyx (coccyx fracture).  This VA examiner pointed out there is no pathophysiologic etiology explaining degeneration of the lumbar spine from an isolated fracture of the coccyx.  He observed that the previous X-rays of the Veteran's sacrum and coccyx indicated normal segmentation of the sacrum and coccyx.  This led this VA examiner to conclude unfavorably - that the claimed condition was less likely than not incurred in or caused by the claimed injury in service.

Consequently, there is disagreement amongst those who have commented concerning whether the currently diagnosed disability (DJD of the lumbar spine) is attributable to the type of trauma (coccyx fracture) the Veteran claims to have sustained during his military service.  And although the Veteran's STRs are not available, which he says would include mention of that injury in service even when examined in anticipation of separating from service, both Dr. S.P. and the VA compensation examiner, regardless of whether this is in fact true, all but presumed this type of fracture had occurred during the Veteran's service, as he alleges, even though they came to starkly different conclusions regarding whether the DJD now present in this segment of his spine is a result of that type of trauma.

Their acceptance of this injury in service, as having occurred, tends to ultimately somewhat lessen the significance of not having the actual STRs because, for all intents and purposes, they both accepted the Veteran's assertions regarding the occurrence of this injury in service as credible.  So resolution of this claim does not turn on whether the Veteran sustained this type of injury during his service, rather, whether the DJD now affecting the lumbar segment of his spine necessarily is a result or consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is in this equally critical respect that the evidence against the claim (particularly the VA compensation examiner's unfavorable May 2012 medical opinion) outweighs the evidence supporting the claim (even Dr. S.P.'s favorable January 2011 medical opinion).

Generally, medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33   (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, saying something "could" be related to service is akin to just as well saying it "could not" be related and, therefore, insufficient reason to grant service connection, but also similarly to deny it.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

But having said all of that, consider as well that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Additionally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Thus, Dr. S.P.'s speculative opinion does not constitute probative medical evidence so as to warrant the granting of service connection for this claimed disability.  Not only did Dr. S.P. couch his opinion in equivocal language, but even beyond that, and more importantly, he did not provide any explanatory rationale for his opinion, even despite having this opportunity on the narrative portion at the bottom of the form (which, in fact, advised him that he needed to also provide discussion of the underlying rationale of his opinion).  He simply left that portion of the form entirely blank.  Therefore, ultimately, his opinion has little probative value.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (indicating the failure of the commenting physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  Most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The conversely unfavorable May 2012 VA compensation examiner's opinion was in comparison supported by explanatory rationale, including by pointing out there was no medical evidence showing the Veteran had a fractured coccyx and that, in any event (so even assuming he had in years past), it is not possible that an isolated fracture of the coccyx could in turn cause or account for the DJD he now has in the lumbar segment of his spine.  So this VA compensation examiner sufficiently explained why this type of injury in service, again, even assuming it occurred as alleged, cannot be the reason the Veteran now has the DJD involving this segment of his spine (pathophysiologic etiology explaining degeneration of the lumbar spine).

Further, while the Veteran no doubt sincerely believes that the DJD of his lumbar spine is owing to his injury (coccyx fracture) in service, and even though a layman such as him is competent to provide opinions on some medical issues, this particular issue of whether his current low back disability is the result of this type of injury falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, medical nexus evidence is needed to establish this required correlation between his present-day disability and service, and the most probative (meaning most competent and credible, therefore most persuasive) medical evidence is against his claim, not instead supportive of it.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for residuals of a coccyx (tailbone) fracture.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

IV. 
Whether an Effective Date Earlier than May 20, 2009, is Warranted for the Grants of Service Connection for Hearing Loss and Tinnitus

The Veteran claims that he should be granted an earlier effective date for his hearing loss and tinnitus.  More specifically, he maintains the effective date should go back to the date he initially filed these claims.

If the Veteran filed a claim for service connection for the condition at issue within one year of his separation from service, then his effective date for the grant of compensation benefits for the condition may be retroactive to the day following his discharge from service.  In essence, this obligates VA to compensate him for the disability from the point when the service department's obligation ended, i.e., from the point when he transitioned from military to civilian life.  But if he did not file a claim for this condition within one year after service, the earliest effective date he may receive is when he eventually filed his claim.  And if there was a decision denying his claim, which he did not appeal or abandoned, then the earliest effective date that he may receive (if his claim is later granted on the basis of new and material evidence) is the date of receipt of his petition to reopen the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), (r), (q)(1)(ii).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakably error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a 
free-standing earlier effective date claim from matters addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Court in Rudd noted that any other result would vitiate the rule of finality.  When such a free-standing claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

In Sears, the Court explained that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The term "application" is used interchangeably with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  But a claim is not considered actually filed until VA receives it.  38 C.F.R. § 3.1(r).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought, however, though need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Also, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Veteran asserts that, after the November 2001 rating decision initially considering and denying his claim for hearing loss, also after the October 2009 decision denying his petition to reopen this claim, he was eventually granted service connection for this claimed disability (also for his tinnitus) based on a copy of his DD Form 214 showing his military occupational specialty (MOS) as an armor crewman, thereby raising the exception to finality in 38 C.F.R. § 3.156(c).  This exception indicates that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to otherwise have new and material evidence to reopen the claim under normal circumstances.   According to 38 C.F.R. § 3.156(c)(i) and (ii), official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).


Here, however, subsequent to the RO's initial decision denying his claim for hearing loss in November 2001, the Veteran made attempts to obtain his STRs from the National Personnel Records Center (NPRC), which is a military records repository.  The NPRC indicated in February 2010 that these records already were in VA's possession.  The RO had made several unsuccessful attempts to obtain his STRs or any other service department records, outside of his DD Form 214 that already had been associated with his claims file and that was partly the basis for eventually granting service connection for these claimed disabilities (that is, along with medical nexus evidence subsequently obtained linking these claimed disabilities to exposure to loud noise and consequent injury (i.e., acoustic trauma) that had occurred during his military service).  Thus, no additional service records have been associated with the Veteran's claim file since even the initial November 2001 rating decision that were used or cited as cause for later granting these claims.  Accordingly, the unappealed November 2001 rating decision is final and binding and not vitiated by later receipt of any records concerning his service of the type contemplated by 38 C.F.R. § 3.156(c) and the holding in Vigil.

Consider also that the Veteran's service ended in April 1981.  It was not until March 1997, so well more than one year later, when he initially filed his claim of entitlement to service connection for hearing loss.  It was then denied in the unappealed November 2001 rating decision, which as mentioned, absent an appeal, is a final and binding determination based on the evidence then of record.  Subsequently, on May 20, 2009, he contacted the RO and again claimed entitlement to service connection for hearing loss.  See the Report of Contact (VA Form 119), listing that date as the date of contact.  Since previously considered, denied, and not appealed, this more recent claim for hearing loss was correctly recharacterized as instead a petition to reopen this claim, which the RO denied in an October 2009 rating decision because the RO determined there was not at the point the required new and material evidence to reopen this claim, much less the evidence needed to also grant it on its underlying merits.  But shortly thereafter, in November 2009, the Veteran submitted private medical opinions confirming his hearing loss and tinnitus were related to or results of his military service.  The RO then interpreted these private medical opinions as an informal claim for tinnitus since, prior to November 2009, there had been no actual claim for tinnitus, only for hearing loss.  A March 2010 decision denied the claim for tinnitus and continued the denial of the claim for hearing loss because the evidence was not new and material.  However, the even more recent January 2013 rating decision granted these claims based on the Veteran's MOS showing he was an armor crewman, but assigned an effective date of May 20, 2009, the date of receipt of the petition to reopen the claim for hearing loss.

That was the appropriate effective date given the procedural history of this case.  Applying the governing statutes and regulations, the Veteran is not entitled to any earlier effective date for the award of service connection for his hearing loss and tinnitus.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is equally clear.  It states that, if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  In addition, the earliest effective date that he may receive based on new and material evidence is the date of receipt of his petition to reopen the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), (r), (q)(1)(ii).  The date of entitlement here is based on the receipt of his petition to reopen his claim for hearing loss.  Thus, the date of the petition to reopen the claim for hearing loss, May 20, 2009, is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Any earlier effective date is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  



ORDER

The claim of entitlement to service connection for residuals of the coccyx (tailbone) fracture (also claimed as lower back pain) is reopened but ultimately denied on its underlying merits.

The claim of entitlement to an effective date earlier than May 20, 2009, for the grant of service connection for the hearing loss is denied.

The claim of entitlement to an effective date earlier than May 20, 2009, for the grant of service connection for the tinnitus also is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


